Case 1:19-cr-00463-DLC Document 77 Filed 08/07/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-V¥-

ANDY GARIBALDI LOPEZ,

Defendant.

DENISE COTE, District Judge:

S2 19cr0463-04
(DLC)

 

 

UROERK

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 317 QoQd

 

 

 

 

 

 

 

 

 

 

 

At a conference held by telephone on August 7, 2020, the

Court relieved the Federal Defenders of New York by Jennifer

Willis and accepted the appearance of retained counsel Michael

Nedick. Accordingly, it is hereby

ORDERED that the Clerk of Court shall terminate

Ms. Willis’s appearance.

Dated: New York, New York
August 7, 2020

|

DEVISE COTE’
United States District Judge
